EXHIBIT 10.4

 

ACCO BRANDS CORPORATION
RETIREMENT AGREEMENT FOR NEAL V. FENWICK

 

This Retirement Agreement (“Agreement”) is made, entered into, and is effective
as of May 1, 2008 (the “Effective Date”), by and between ACCO Brands
Corporation, a Delaware corporation, and Neal V. Fenwick (the “Executive”).

 

WHEREAS, from and after October 1, 1984 until March 31, 2006, the participated
in a foreign pension plans of one or more affiliates of the Company  (“Former
Employer Pension”);

 

WHEREAS, since April 1, 2006, the Executive has participated in the Company’s
tax-qualified Pension Plan for Salaried and Certain Hourly-Paid Employees
(“Pension”) and its non-qualified Supplemental Retirement Plan (“SRP”)
(collectively, both such plans are sometimes referred to herein as the “ACCO
Pensions”);

 

WHEREAS, due to those separate periods of service, the sum of Executive’s
accrued benefit under the Former Employer Pension plus his accrued benefits
under the ACCO Pensions is materially less than the accrued benefit the
Executive would have accrued under the ACCO Pensions in the absence of such
separate periods of service; and

 

WHEREAS, the Company desires to provide the Executive with a non-qualified
supplemental retirement benefit hereunder to compensate the Executive, in part,
for the adverse effects of such break in service, as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Retirement Agreement, and of
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

1.             Definitions.  Any term not defined herein shall have the meaning
set forth in the SRP or, if not defined under the SRP, as defined under the
Pension and applicable under the SRP.

 

2.             Supplemental Executive Retirement Benefit.

 

(a)           The Company shall provide the Executive with a non-qualified
supplemental retirement benefit (“Supplemental Retirement Benefit”) payable as
of the first day of the month coincident with or next following the later of
Executive’s attainment of age 55 and his Separation from Service with the
Company and all Affiliated Employers (“Commencement Date”) in the amount equal
to the positive difference (if any) between (x) the Tentative Benefit minus
(y) the Offset Benefit.  For this purpose:

 

(i)            The Tentative Benefit, the ACCO Pension Benefit and the Former
Employer Benefit each will be expressed in the normal form of benefit set forth
under the Pension upon the attainment of normal retirement age.  For the
avoidance of doubt, as of

 

--------------------------------------------------------------------------------


 

the date hereof, the normal form of benefit payable upon attainment of normal
retirement age is a Life Annuity payable at age 65.

 

(ii)           The “Tentative Benefit” is the amount of benefit that the
Executive would have accrued under the ACCO Pensions had the Executive been
credited with eligibility, benefit and vesting service thereunder equal to the
sum of the number of whole and partial years of service that were credited to
the Executive under the Former Employer Pensions plus his whole and partial
years of service credited to the Executive under the ACCO Pensions, but for such
purpose (1) for such deemed benefit service accrued through March 31, 2006 under
the Former Employer Pension, by applying the formula for accrual of benefits
under the Pension as in effect on January 1, 2007 and (2) for such benefit
service accrued under the ACCO Pensions, by applying the benefit formula as in
effect under the Pension from time to time after March 31, 2006, in each case
applying such formula as is set forth in Article IV of the Pension (or any
successor provision).  For the avoidance of doubt, through December 31, 2007,
for purposes of the Executive’s Tentative Benefit the Executive is credited with
23 years and 3 months of benefit service and with sufficient eligibility service
and vesting service to be fully vested in his Tentative Benefit.

 

(iii)          The “Offset Benefit” is the sum of the ACCO Pension Benefit plus
the Former Employer Benefit as hereinafter defined.

 

(iv)          The “ACCO Pension Benefit” is the sum of the Pension Benefit plus
the SRP Benefit accrued from and after April 1, 2006.  The “Pension Benefit” is
the accrued and vested benefit payable to the Executive under the Pension as is
determined as of the Commencement Date, based on the terms thereof as in effect
from time to time after March 31, 2006.  The “SRP Benefit” is the accrued and
vested benefit payable to the Executive under the SRP as is determined as of the
Commencement Date, based on the terms thereof as in effect from time to time
after March 31, 2006.

 

(v)           The “Former Employer Benefit” is the amount of $7,153.80 per
month.

 

(b)           The Supplemental Retirement Benefit shall be fully vested at all
times and shall be paid out in any form for which benefits may be payable under
the SRP on the Commencement Date, in accordance with the terms of the SRP as
then in effect, (and may differ from the form of benefit elected or deemed
elected by the Executive under the SRP) as if the Supplemental Retirement
Benefit were paid thereunder (incorporating by reference such terms into this
Agreement, including any conditions on electing a form of payment of the
Supplemental Retirement Benefit thereunder in compliance with Section 409A of
the Code); provided, on the date hereof, the Executive hereby elects to receive
his benefit in the form of a joint and 100% survivor annuity if he is married on
the Commencement Date and as a single life annuity if he is not then married;
provided further, the foregoing to the contrary notwithstanding, if the
Commencement Date is based on the date of Executive’s Separation from Service
with the Company and all Affiliated Employers, commencement of the Supplemental
Retirement Benefit shall be postponed until the earlier of (i) the date that is
six months after the date of the Executive’s Separation from Service and
(ii) the date of the Executive’s death following such

 

2

--------------------------------------------------------------------------------


 

Separation from Service, in which case the amount of Supplemental Retirement
Benefit that is determined and postponed for six months (or such shorter period
due to the death of the Executive) shall be paid to the Executive (or, if
applicable, the Executive’s Surviving Spouse or beneficiary) in a lump sum,
together with interest, accrued thereon (not compounded) at the applicable
interest rate (within the meaning provided under the definition of Actuarial
Equivalent as in effect at such time under the Pension) less 200 basis points on
the date payment of the benefit hereunder commences.

 

(c)           In the event of the Executive’s death before his Separation from
Service, the date of the Executive’s death shall be deemed to be his
Commencement Date and his Supplemental Retirement Benefit shall be paid to his
Surviving Spouse (if any) in a lump sum that is the Actuarial Equivalent of the
normal form of his benefit determined as of such Commencement Date.

 

(d)           The Supplemental Retirement Benefit shall commence (or, if
applicable, the survivor’s benefit under Section 2(c) shall be paid) as soon as
may be practicable, but not later than two and one-half months, after the
Commencement Date, except as may be postponed under clause (i) or (ii) under
Section 2(b).

 

(e)           Anything herein to the contrary notwithstanding, upon the
occurrence of a Change of Control, the date of such Change of Control shall be
deemed to be the “Commencement Date” and the Supplemental Retirement Benefit
shall be paid to the Executive in a lump sum that is the Actuarial Equivalent of
the normal form of his benefit, determined as of such Commencement Date, as soon
as may be practicable thereafter, but not later than two and one-half months
after such deemed Commencement Date.

 

3.             Miscellaneous.

 

(a)           Anything herein to the contrary notwithstanding, the Executive,
his Surviving Spouse and other beneficiary shall be an unsecured creditor, with
no secured or preferential rights to any assets of the Company or any other
party for payment of the Supplemental Retirement Benefit.  The Company’s
obligation hereunder shall be an unfunded and unsecured promise to pay money in
the future.  Anything herein to the contrary notwithstanding, at no time shall
any asset of the Company or any Affiliate be restricted, set aside, reserved or
transferred in trust for the benefit of the Executive as a result of a change in
the financial health of the Company or any Affiliate at any time during a
restricted period respecting any tax-qualified defined benefit plan sponsored by
the Company or any Affiliate (other than a multi-employer defined benefit plan
for employees covered by a collective bargaining agreement with the Company or
any Affiliate).  For such purpose, “applicable covered employee” and “restricted
period” shall have the meanings set forth in section 409A(b)(3) of the Code.

 

(b)           Nothing herein shall be construed as giving the Executive the
right to be retained in the employ of the Company.

 

(c)           This Agreement may be amended only in a writing entered into by
the Company and the Executive (or his Surviving Spouse or beneficiary following
the death of the Executive).

 

3

--------------------------------------------------------------------------------


 

(d)           The Executive shall make appropriate arrangements for the
satisfaction of any applicable federal, state or local taxes respecting his
Supplemental Retirement Benefit. The Company shall be authorized to take such
action as may be appropriate, including withholding from amounts due to the
Executive or his Surviving Spouse or beneficiary hereunder, compensation to the
Executive from the Company or otherwise in order to assure tax compliance.

 

(e)           This Agreement shall bind and inure to the benefit of the Company
and its successors and assigns.  The term successors as used herein shall
include any corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Company, and successors of any such corporation or
other business entity.  The Supplemental Retirement Benefit may not be
voluntarily or involuntarily assigned or alienated by the Executive, or his
Surviving Spouse or beneficiary.

 

(f)            Except to the extent preempted by the law of the United States,
this Agreement shall be construed and administered in accordance with the laws
of the State of Illinois.

 

IN WITNESS WHEREOF, the Executive and Company, by its duly authorized
representatives, have executed this Agreement effective as of the Effective
Date.

 

 

Executive:

 

 

 

/s/Neal V. Fenwick

 

Neal V. Fenwick

 

 

 

 

 

ACCO Brands Corporation

 

 

 

/s/David D. Campbell

 

Chairman and CEO

 

4

--------------------------------------------------------------------------------